 NEVADA CLUB105 Casino Corporation d/b/a Nevada Club'andInternationalAssociationofMachinistsandAerospace Workers(AFL-CIO),'Petitioner.105CasinoCorporationd/b/aNevadaClub,Petitioner,andInternationalAssociationofMachinists and AerospaceWorkers(AFL-CIO)and Casino Employees Union Local 7, Hotel andRestaurantEmployeesandBartendersInternationalUnion,AFL-CIO;JointExecutiveBoard of Culinary Workers and Bartenders, HotelandRestaurantEmployeesandBartendersInternationalUnion,AFL-CIO,and its affiliates,CulinaryWorkers Local 226,andBartendersUnion Local 165'andAmerican Federation ofCasino and Gaming Employees and Gaming andOfficeEmployees Union.'Cases 31-RC-623 and31-RM-103August 14, 1969DECISION,ORDER,AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeMax Steinfeld, Hearing Officer of the NationalLabor Relations Board. Briefs have been filed bythe Employer, IAM, Local 7 and the Joint Board,and the Gaming Unions.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnectionwith these cases to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in these cases, includingthe briefs, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.'The names of the parties appear in the caption as corrected at thehearing.The Employeris sometimesreferredto in the record as DiamondJim's or Lucky Nevada Club.'Herein referredto as IAM.'The Joint ExecutiveBoard ofCulinaryWorkers and Bartenders and itsaffiliatesintervened jointly,andaresometimes referred to hereincollectivelyas the Joint Board.'American Federationof Casino andGaming Employees and Gamingand OfficeEmployees Union intervenedjointly; they are referredto hereinrespectively as AFCGE and GOEU and collectivelyas the GamingUnions.Subsequent to the hearing herein,AFCGE,the Employer,and the GeneralCounsel enteredinto a Settlement Stipulation, approvedby theBoard onMay 7,1969, in Cases3I-CA-1106 and 31-CB-383 in which,inter alla,AFCGE agreedto disestablish itself as a labor organization. In thesecircumstances,we shall not place the nameof AFCGEon the ballot in theelection directed herein.812.The Joint Board contends that GOEU is not alabor organization, but is defunct. The record showsthatGOEU filed articles of incorporation, asrequired by the State of Nevada, on December 1,1964; this corporation has never been dissolved,merged, or consolidated with any other associationorcorporation.GOEU entered into acollective-bargaining agreement with the Employereffective from January 1, 1966, until December 31,1967, covering the Employer's casino employees,and on March 21, 1966, and April 17, 1967,executed with the Employer supplements to thatagreement.On April 20, 1967, the members ofGOEU Local 1091 voted to merge with CasinoEmployees Union Local 7. On April 27, Local 7notified the Employer of the merger, and claimed tobe the successor to GOEU. On July 13, 1967, thepresident of GOEU advised the Employer that the"attempted merger" had been rescinded, and thatGOEU was the representative of its casinoemployees under the contract. About September 29,1967,amajorityoftheEmployer'scasinoemployees signed a petition to reactivate GOEU,selectnew temporary officers, and affiliate withAFCGE. Some of these employees subsequentlypaiddues to GOEU on a voluntary basis.Thereafter, the Employer dealt with both Local 7and GOEU on matters involving employees coveredby the January 1, 1966, contract. On October 31,1967, both notified the Employer of their desire tonegotiateanewagreementcoveringcasinoemployees.In these circumstances, we find that GOEU is notnow defunct and that it and the other unions (exceptAFCGE),6 concerning which there is no dispute, arelabor organizations within the meaning of Section2(5)of the Act, and claim to represent certainemployees of the Employer.3.The Gaming Unions contend that the January1,1966, GOEU contract covering casino employeeswas amended on March 21, 1966, to include slotkeymen and slot mechanics, and is therefore a barto the petition in Case 31-RC-623, requesting aseparate unit of slot keymen and mechanics, whichwas filed by IAM on July 21, 1967, more than 90days before the December 31, 1967, expiration dateof the GOEU contract. We find, however, that theaforesaid contract is not a bar to the IAM petition,because the Decision herein is issuing after theexpiration date of that contract.7Accordingly,we find that a question affectingcommerce exists concerning the representation ofcertainemployees of the Employer, within themeaning of Section 9(c)(1) and Section 2(6) and (7)o f the Act.''GOEU and Local 109 appear to be referred to in the recordinterchangeably.'See fn.4, supra.'ModernPlasticsCorporation,169NLRB No.99;UnitedFruitCompany.134 NLRB 287, fn. 23.'In view of our exclusion of change girls and booth cashiers from the178 NLRB No. 15 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.As indicated, IAM, in Case 31-RC-623,requests an election in a unit of slot keymen andslotmechanics. The Employer, in Case 31-RM-103,requests an election in a unit of casino employees,including slot keymen and slot mechanics. All theparties agree, and we find, that dealers, souvenirgirls, camera girls, darkroom employees, towermen,slot floormen, and shills should be included in thecasino unit; and that boxmen, pit floormen, shiftbosses, slotmachine department supervisor, floorslotmachine supervisors, slot floor supervisors,confidential employees, professional employees, andguards should be excluded. None of the partiesrequests the inclusion of the following, and, as therecord shows that they possess authority effectivelyto recommend promotion, transfer, increase in pay,or assignment of additional work, we find they aresupervisorsand shall exclude them: personnel,advertising and promotion, auditing, souvenir, coinand currency, parking lot, bar, restaurant, andentertainment department heads, and the four casinosupervisors.We shall also exclude the casinosupervisor who is in charge of the entire operation,and the general manager, to whom he is responsible.The parties disagree as to the unit placement of theclassifications discussed below.Slot keymen and mechanics-IAM and the JointBoard contend that these employees constitute anappropriate skilled craft unit. The Employer and theGaming Unions contend that a separate unit is notappropriate, and that these employees should beincluded in the casino-employee unit.InEl Dorado, Inc., d/b/a El Dorado Club,151NLRB 579, the Board issued a Decision andDirection of Elections on March 11, 1965, in whichitfound,interalia,that slot keymen and slotmechanics appropriately should be included in a unitof this Employer's casino employees. However, nocollectivebargainingresultedfromthatdetermination.Slotmechanicswere specificallyexcluded from the casino-employee unit covered bythe January 1, 1966, GOEU contract; and theyremained unrepresented until March 21, 1966, whenGOEU and the Employer executed a supplementaryagreement including slot keymen and slot mechanicsin their contract unit. Thereafter, on April 27, 1967,as described above, the Employer received Local 7'sdemandforrecognitionasthecontractrepresentative of the casino-employee unit based onthe merger resolution, followed by GOEU's July 13,1967, letter purportedly rescinding the merger andclaiming to be the contract representative, afterwhich the Employer dealt with both organizationsfor these employees.There are six slot mechanics, and four keymen onthe Employer's payroll. Their immediate day-to-daysupervisors are the slot floor supervisors who alsosupervise dealers, camera girls, towermen, and othercasino-employee unit, discussedinfra,we find it unnecessary to rule on theJoint Board's contract-bar contention with regard to these employeesemployees whom the parties agreed to include in theunit.Slot floor supervisors are responsible to thecasino supervisor.Over him are the slot machinedepartment head and the general manager.The Employer has about 450 slot machines ofwhich 150 to 200 are mechanical, a dozen or morearesolid-stateelectronic,andtherestmechanical-electronic. Slot keymen and mechanicscheck,maintain,andrepairthesemachines.Seventy-five percent of the work consists of minorrepair such as unjamming and replacing nuts andbolts,which is done on the floor where most of theemployees in the casino unit work. When a slotmachine is not operating properly, a change girl orfloorman notifies the towerman, who summons amechanic over the PA system. If the machinecannot be repaired quickly, the malfunctioning partisrepaired at the bench under the stairs on thecasino floor. If major repair is required, it is takento the shop on the fifth floor, where there are handtools,drillpress,bench punch, 4-ton mechanicalpunch, small lathe, bandsaw, acetylene-oxygen andarc welding equipment, and small electronic testingequipment.Machines are also taken to the shop ona regular maintenance schedule for overhauling,where they are cleaned and checked, and parts arereplaced, greased, and lubricated.Maintenance andrepairof the new electronic machines are doneaccordingtoschematicsprovidedbythemanufacturer. Special assignments to develop andincorporate new types of components into machinesare performed by the slot machine department headwith one of the two best mechanics chosen to assisthim, or are subcontracted out.Slot keymen and mechanics do not interchangewith other employees. All keymen and mechanics,but no other employees, have access to the shop,and all mechanics work on the floor as well as inthe shop.Although the Employer prefers to hire men withmechanicalexperience,90percentoftheseemployeeshavebeentransferredfromotherclassifications, such as parking lot attendant andofficeclerical.There is no formal apprenticeprogram for slot mechanics. Keymen are givenon-the-job trainingandpay increases every 3months as they learn the work, as are all casinoclassifications.Sixmonths to 1 year is required todo 90 percent of the work; 1 to 4 years to become afully qualified mechanic.Although slot keymen and mechanics perform aspecialized function and do not interchange withother employees, their inclusion in the same unitwith the other casino employees is supported by allthe other considerations set forth above. Thus, theoverwhelmingmajority of these employees wererecruited from other classifications; they perform byfar the greater part of their work on the casino floorwhere the bulk of the casino unit employees workand with whom they share the same immediate,intermediate,andhighest-levelsupervision. NEVADA CLUB83Moreover, as 90 percent of the slot machine workcan be performed after 6 months to a year ofon-the-job training, and as there is a variance offrom I to 4 years in the time required to become afullyqualifiedmechanic,we find that theseemployees are not skilled craftsmen. In all thecircumstances,and in view of their commoninterests with other casino employees, we find that aseparate unit of slot keymen and slot mechanics isinappropriate, and we shall dismiss the petition inCase31-RC-623,andincludethem in thecasino-employee unit.'Coin '-wrappers:The Employer and the GamingUnions would include these three employees, andtheother parties take no position on their unitplacement. Coin wrappers were not covered by theJanuary 1, 1966, GOEU contract, although there istestimony that they had been covered by previouscontracts and their omission was inadvertent. Coinwrappers work in the vault below the main businesslevel, receive coins brought down to them, countthem by weighing or running them through countingmachines, put them into automatic coin wrappingmachines, and place the rolls in bins where they arepicked up for delivery to the operating floor. Inthese circumstances, we find that these employeesare engaged in functions related to those of thecasino employees, and in the absence of oppositionto their inclusion, we shall include them.'"Parking lot personnel:The Employer seeks toinclude, and the Joint Board and Gaming Unions toexclude, these employees. They were covered by theGOEU casino-employee contract of January 1,1966,and are supervised by the parking lotdepartment head and the casino supervisor. These35 attendants man the 3 parking lots in the vicinityof the club. For the 50-cent parking charge, theattendants give the customer a free-play chip whichisspendable in the club. Although they do notinterchange with other employees, some have movedto floorman, mechanic, maintenance, and other jobs.Forty to 50 percent are employed full time, and theremainder, some of whom are Air Force personnel,work a full shift 1 or 2 days on weekends. The usualtenure of an attendant is 6 months to a year.We find that none of the facts set forth abovejustify the exclusion of the parking lot personnelfrom theunit.On the contrary, we find that theyhave sufficient interests in common with the otheremployees in the unit to warrant their inclusion, andwe shall include them.Change girls and booth cashiers:At the time ofthe hearing, the Employer and the Gaming Unionstook the position that these employees should beincluded,while the Joint Board sought to excludethem.'Hotel Conquistador,Inc., d/b/a Hotel Tropicana.176 NLRB No. 44;El Dorado, Inc., d/b/a El Dorado Club,supra,591. Cf.Fremont Hotel.Inc., 168NLRB No. 23."El Dorado, Inc., d/b/a El DoradoClub,supra.Change girls circulate on the casino floor makingchange for customers playing the slot machines;booth cashiers occupy booths in the casino andmake change for change girls.InEl Dorado,supra,the Board excluded changegirls and booth cashiers from the Employer's casinouniton the basis of the parties'agreement toexclude them,and from the casino units of all otheremployers involved in that case on the ground thattheywere covered by the Joint Board contract.Thereafter,the Joint Board filed with the UnitedStates District Court for the District of Nevada apetitiontocompel the Employer,andotheremployers who are not involved in the instant case,to arbitrate its claim to represent change girls andboothcashiersunderitsApril1,1964,collective-bargaining agreements covering culinaryemployees.On October7, 1966,the court grantedthe petition and ordered the employers to arbitratethe dispute.On January 25, 1968, the court's orderwas affirmed by the United States Court ofAppealsfor the Ninth Circuit."After the hearing in the instant cases, theEmployer,on April 2 and 17, 1969, filed with theBoardamotion,withdocumentsattached,requestingpermission to amend its petition byexcluding change girls and booth cashiers from theunit in Case 31-RM-103. Copies of the Employer'smotion were served on all the parties. In the absenceof objection, the motion was granted by the Boardon May 13, 1969.The documents attached to theaforesaidmotion, to which no objection was filed,reveal that the employers(including this Employer)and the Joint Board,in compliance with the court'sorder, submitted their dispute to Arbitrator SamKagel.In his award dated September 24, 1968, thearbitrator held that the change girls and boothcashierswerecoveredbytheJointBoardcollective-bargaining agreements expiring March 31,1967, and April 1, 1970. Thereafter,on February11, 1969, the Employer and the Joint Board enteredinto an agreement including change girls and boothcashiers in the unit covered by the Joint Boardcollective-bargaining agreements and granting themcertain retroactive benefits thereunder.The developments recited above indicate theestablishment of a pattern in the Las Vegas areawhereby change girls and booth cashiers areexcluded from casino units,and included in theculinary units represented by the Joint Board. In allthe circumstances, and particularly in view of thefact that no party objected to the Motion anddocuments filed by the Employer as discussedabove,we shall exclude change girls and boothcashiers from the unit.Officeclerical employees:Although its position isnot altogether clear,the Employer apparently wouldinclude these employees as would the Joint Board;"Clanebach.Inc.v.LasVegas Local JointExecutive Boardof CulinaryWorkers and Bartenders,etc..388 F.2d 766 (C.A. 9). 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheGaming Unions would exclude them. Theseemployees were excluded by agreement from thecasino unit found appropriate by the Board inElDorado, Inc., d/b/a El Dorado Club, supra,butwerebroughtunder the GOEU contract byamendment on March 21, 1966.There are approximately 15 of these employeeswho prepare the weekly payroll and requiredgovernmentreports,performpersonnelwork,timekeeping, auditing, advertising and promotion,receiving and purchasing work, assist the coin andcurrency department head, operate the telephonesand PBX machine, and keep track of the linen.They are supervised by their respective departmentheads, and work in business offices on various floorsthroughout the building.As the office clerical employees have beenincluded in the casinounit sinceMarch 21, 1966,and as the parties did not stipulate to exclude them,we shall include them.'2Casino cage cashiers:The Employer and theGaming Unions would exclude, and the Joint Boardinclude, these approximately 10 employees, whohave not previously been represented.Casino cage cashiers work in the main casinocash operating bank; they issue bills or checks to thegaming tables, and charge aprons and coin banks tothe change girls and booth cashiers; they receivemoney from the restaurant and bar. In addition,they cash all checks for customers at their discretionbased on confidential credit reports and ratings,except those cashed by the casino supervisor andthose for large amounts which are cashed only bytopmanagement. They submit reports to theirsupervisor, the coin and currency department head,and to the auditor, and do not interchange withother employees.Theabovefacts,includingtheirhistoricalexclusion, indicate that the functions and interests ofthe casino cage cashiers are more closely allied withthose of administrative than with those of casinoemployees, and we shall exclude them.""SeeJames A. Hume andJ.C. Jordand/b/a The North Shore Club.169 NLRB No.123, fn.4;Washoe InvestmentCo.,Inc.. d/b/a CrystalBay Club.169 NLRBNo. 120, fn. 5."El Dorado. Inc.,d/blaEl DoradoClub,supra.585, 590.Accordingly,we find that the following employeesconstituteanappropriateunitforcollectivebargaining within the meaning of Section 9(b) of theAct:Alldealers,souvenirgirls,cameragirls,darkroom employees, towermen, slot keymen, slotmachine mechanics, slot floormen, coin wrappers,shills,office clerical employees, and parking lotpersonnel at the Employer's locations at 105, 109,and 113 Fremont Street, Las Vegas, Nevada; butexcluding casino cage cashiers, change girls, boothcashiers,boxmen, pit floormen, shift bosses,confidentialemployees, professional employees,guards; general manager, casino supervisors, thecasino supervisor who is in charge of the entireoperation, slotmachine department supervisor;floor slot machine supervisors and slot floorsupervisors; personnel, advertising and promotion,auditing, souvenir, coin and currency, parking lot,bar,restaurant,and entertainment departmentheads; all other employees; and supervisors asdefined by the Act.5.As we have found no merit in the contentionthat GOEU is not a labor organization, we shall listthe unions on the ballot in the manner requested bythe parties and not otherwise objected to.ORDERIt is hereby ordered that the petition in Case31-RC-623 be, and it hereby is, dismissed.[Direction of Election10 omitted from publication.]"In order to assure that all eligible voters may havethe opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.,156 NLRB 1236;N.L.R. B. v.Wyman-Gordon Company.394 U.S. 759.Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region31within 7days of the date of this Decision and Direction of Election.The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the RegionalDirectorexcept in extraordinary circumstances. Failure to comply with thisrequirement. shall be grounds for setting aside the election whenever properobjections Ere filed.